Citation Nr: 0030740	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
frontal sinusotomy and osteoplasty with removal of mucocele.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1955 to 
February 1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's residuals of a left frontal sinusotomy and 
osteoplasty with removal of mucocele are shown to be 
manifested by complains of headaches and drainage at night, 
without evidence that the residuals result in one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting four to six weeks), 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  


CONCLUSION OF LAW

A compensable rating for residuals of a left frontal 
sinusotomy and osteoplasty with removal of mucocele is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 6512 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected sinusitis 
condition is more severely disabling than currently 
evaluated, thereby warranting a compensable rating.  He 
claims that his sinus problems, which he described at an 
October 2000 Travel Board hearing as including drainage and 
monthly headaches that last all day and are worse with 
pollen, keep him awake most of the night.  He also indicated 
that he has trouble breathing at times, and that he takes 
chlorpheniramine twice daily to help control his sinus 
symptoms.  

Service medical records show that the appellant was treated 
for sinus complaints in November 1956.  He gave a history of 
chronic sinusitis and complained of frequent sinus headaches 
across the frontal region, the maxillary sinuses, and the 
mastoid process.  An X-ray at the time revealed findings that 
were considered to represent chronic sinusitis and possible 
chronic mastoiditis.  In December 1957, he was hospitalized 
for treatment of an exacerbation of acute bilateral frontal 
sinusitis. 

Postservice medical evidence reveals that the appellant was 
hospitalized at a VA facility from March to April 1963 for 
treatment of left frontal headaches, along with left shoulder 
disability.  It was reported that the nasal situation seemed 
to be corrected after he was given Co-Pyronil capsules.  He 
underwent a left frontal sinusotomy with removal of mucocele 
during a period of VA hospitalization from March to April 
1965.  An osteoplasty was performed for continuous left 
frontal sinus headaches during VA hospitalization in June 
1975.  An August 1975 VA outpatient record noted that the 
appellant had done well since the June 1975 osteoplastic flap 
operation, as he no longer had purulent nasal drainage or 
left frontal headaches.  

The appellant submitted a March 1977 medical statement from 
L. H. Day, M.D., that revealed he had examined the appellant 
in April 1977 and found that the clinical findings and X-ray 
findings pertaining to the right frontal sinus indicated 
acute frontal sinusitis.  

VA outpatient records from May 1986 to February 1998 show 
that the appellant had complaints of sinus problems in May 
1986, November 1986, April 1987, November 1988, July 1989, 
September 1989, October 1989, January 1990, May 1990, 
December 1992, January 1994, May 1994, July 1994, and 
February 1998.  

Service connection was granted for left frontal sinusitis by 
a November 1959 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 6512 from February 7, 
1959.  Except for the assignment of a temporary total rating 
for brief periods after the VA hospitalizations in 1963, 
1965, and 1975, the appellant's sinus condition has continued 
to be rated noncompensable since 1959, although the 
disability is now classified as residuals of a left frontal 
sinusotomy and osteoplasty with removal of mucocele.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for respiratory disorders 
that became effective October 7, 1996, a 50 percent rating is 
assigned for the various forms of sinusitis following radical 
surgery with chronic osteomyelitis, or when there is near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries; a 30 percent rating is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis, requiring prolonged antibiotic 
treatment (lasting four to six weeks), or when there are more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; and a 10 percent rating is assigned when there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when there are three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; and a 
noncompensable rating is assigned when sinusitis is detected 
by X-ray only.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514.  

After reviewing the claims file, along with the appellant 
testimony and statements, the Board finds that the clinical 
findings do not demonstrate that his residuals of a left 
frontal sinusotomy and osteoplasty with removal of mucocele 
have resulted in one or two incapacitating sinusitis episodes 
per year that required prolonged antibiotic treatment 
(lasting four to six weeks), or in three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
There is no medical evidence of prolonged antibiotic 
treatment for sinusitis, and the clinical records show the 
appellant complained of sinus problems on one occasion since 
1994.  Absent competent medical evidence that shows the 
appellant meets the criteria pertaining to his service-
connected sinus condition, the Board is unable to identify a 
basis to grant a compensable rating for the disorder.  


ORDER

A compensable rating for residuals of a left frontal 
sinusotomy and osteoplasty with removal of mucocele is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


